DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 has been entered.
Response to Amendment
Applicant’s Amendment filed on 05/13/2021 regarding claims 1-15 is fully considered. Of the above claims, claim 4 has been canceled; claims 5-12 have been withdrawn; claims 1, 3, 13 and 14 have been amended.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-12 directed to inventions II and III non-elected without traverse.  Accordingly, claims 5-12 have been cancelled.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
In the Claims:
Claim 1, line 6, after “of”, delete “individual flow passages”.
Claim 1, line 6, after “of”, insert “nozzles”.
Claim 1, line 11, after “the”, insert “plurality of”.
Claim 1, line 16, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claim 3, line 6, after “of”, delete “individual flow passages”.
Claim 3, line 6, after “of”, insert “nozzles”.
Claim 3, line 11, after “the”, insert “plurality of”.
Claim 3, line 16, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claims 5-12, canceled.
Claim 13, line 6, after “of”, delete “individual flow passages”.
Claim 13, line 6, after “of”, insert “nozzles”.
Claim 13, line 11, after “the”, insert “plurality of”.
Claim 13, line 16, after “the drain-side individual flow passages”, insert “at a same position in the first axial direction”.
Claim 14, line 1, after “head”, delete “according to claim 1”.
Claim 14, line 6, after “of”, delete “individual flow passages”.
Claim 14, line 6, after “of”, insert “nozzles”.
Claim 14, line 11, after “the”, insert “plurality of”.

Authorization of this examiner’s amendment to claims 1, 3, 13 and 14 was given in a telephone interview with Lynne Wang (Reg. No. 74,876) on 07/12/2021.
Allowable Subject Matter
Claims 1-3 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 2 and 15 is the inclusion of the limitations of a liquid ejecting head that include a plurality of individual flow passages provided for each separate one of the nozzles and placed side by side along a second axial direction orthogonal to the first axial direction; a supply-side common flow passage through which to supply the liquid to the plurality of individual flow passages in common; and a drain-side common flow passage through which to recover liquid drained from the plurality of individual flow passages in common, wherein the plurality of individual flow passages include a plurality of supply-side individual flow passages between the supply-side common flow passage and the nozzles and a plurality of drain-side individual flow passages between the nozzles and the drain-side common flow passage, adjacent ones of the supply-side individual flow passages of the individual flow passages are separated from each other by a first partition wall, adjacent ones of the drain-side individual flow passages at a same position in the first axial direction of the individual flow passages are separated from each other by a second partition wall, the second partition wall is thicker than the first partition wall, and the plurality of drain-side individual flow passages include flow passages that are different in distance from the 
The primary reason for allowance of claim 3 is the inclusion of the limitations of a liquid ejecting head that include a plurality of individual flow passages provided for each separate one of the nozzles and placed side by side along a second axial direction orthogonal to the first axial direction; a supply-side common flow passage through which to supply the liquid to the plurality of individual flow passages in common; and a drain-side common flow passage through which to recover liquid drained from the plurality of individual flow passages in common, wherein the plurality of individual flow passages include a plurality of supply-side individual flow passages between the supply-side common flow passage and the nozzles and a plurality of drain-side individual flow passages between the nozzles and the drain-side common flow passage, adjacent ones of the supply-side individual flow passages of the individual flow passages are separated from each other by a first partition wall, adjacent ones of the drain-side individual flow passages at a same position in the first axial direction of the individual flow passages are separated from each other by a second partition wall, the second partition wall is thicker than the first partition wall, and a flow passage member includes a plurality of communicating passages between the nozzles and pressure generating chambers, and the second partition wall is thicker than a partition wall that separates the plurality of communicating passages from each other.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, 
The primary reason for allowance of claim 13 is the inclusion of the limitations of a liquid ejecting head that include a plurality of individual flow passages provided for each separate one of the nozzles and placed side by side along a second axial direction orthogonal to the first axial direction; a supply-side common flow passage through which to supply the liquid to the plurality of individual flow passages in common; and a drain-side common flow passage through which to recover liquid drained from the plurality of individual flow passages in common, wherein the plurality of individual flow passages include a plurality of supply-side individual flow passages between the supply-side common flow passage and the nozzles and a plurality of drain-side individual flow passages between the nozzles and the drain-side common flow passage, adjacent ones of the supply-side individual flow passages of the individual flow passages are separated from each other by a first partition wall, adjacent ones of the drain-side individual flow passages at a same position in the first axial direction of the individual flow passages are separated from each other by a second partition wall, the second partition wall is thicker than the first partition wall, and the nozzles are each provided with a plurality of the drain-side individual flow passages.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 14 is the inclusion of the limitations of a liquid ejecting head that include a plurality of individual flow passages provided for the drain-side individual flow passages are smaller in width dimension than in height dimension in cross-section perpendicular to a direction of flow.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 July 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853